

Exhibit 10(kk)-1
AMENDMENT TO PERSONAL CONTRACT DATED 5 DECEMBER 1997
This AMENDMENT TO YOUR PERSONAL CONTRACT dated the 13th day of August 2013.
BETWEEN
(1)
WESTERN POWER DISTRIBUTION (SOUTH WEST) plc ("the Company") whose registered
office is at Avonbank, Feeder Road, Bristol BS2 0TB

and
(2)
PHILIP SWIFT ("the Director") of The Old Rectory, St Johns Road, Slimbridge,
Gloucestershire GL2 7BJ

amends the Personal Contract dated 5 December 1997 and the letter of 24 October
2006 and restates the provisions contained therein as follows:
References in this Agreement to "Group" shall mean the Company and any holding
company of the Company or any subsidiary or subsidiary undertaking of the
Company or the Company's holding company as defined in the Companies Act 1985
and any reference to the Company shall, where the context so requires or
implies, include a reference to any company which controls the Company or which
the Company controls or any subsidiary or any subsidiary undertaking.
NOW IT IS HEREBY AGREED:
1.    Appointment and Term
(a)
The Director is appointed to serve the Company as Operations Director in
accordance with the terms and conditions of this Agreement from the first day of
July 2013 (the "Employment") until:

(i)
it is determined in accordance with Clause 14; or

(ii)
the expiry of 6 months' notice to terminate this Agreement given by the Company
to the Director or 6 months' notice to terminate this Agreement given by the
Director to the Company.

(b)
The Company may without prior notice suspend and/or exclude the Director from
all or any premises of the Company or the Group for any period not exceeding 6
months provided that throughout such period the Director's salary and other
contractual benefits shall continue to be paid and the Director shall keep
himself available for work notwithstanding that the Company shall not be obliged
to provide any work for the Director during such period.



(c)
The Company may from time to time appoint a person any other person or persons
to act jointly with the Director in relation to some or all his duties.



2.    Duties
During the Employment the Director must:
(a)
in relation to the Group perform the duties and exercise the functions as may
from time to time reasonably be assigned to or vested in him by the Chief
Executive of the Company;



(b)
well and faithfully serve the Company to the best of his knowledge, power and
ability and use his utmost endeavours to promote the interests and welfare of
the Group; and







--------------------------------------------------------------------------------




(c)
comply with all lawful and reasonable requests; instructions and regulations
made by the Chief Executive or by anyone authorised by him and promptly provide
such explanations, information and assistance as to his activities in the
business of the Group as are reasonable.

3.    Place and Time of Work
(a)
The Company's hours of work are from 8.30 am to 5.00 pm Monday to Friday.
However the Director will be required and expected to devote to the affairs of
the Group the whole of his time and attention during normal business hours and
at such other times as his duties may reasonably require.

(b)
The Director shall perform his duties at the head office of the Company or at
such other place as the Company shall reasonably require from time to time. If
the Director is required subsequently to relocate the Company shall pay all
reasonable expenses in accordance with the Company's relocation scheme in force
from time to time.

4.    Conflicts of Interest
The Director must:
(a)
not during his Employment hereunder (except in the proper performance of his
duties or with the prior written consent of the Company) be directly or
indirectly engaged, concerned or interested in any other business activity
(where such engagement, concern or interest may reasonably be expected to
interfere with the performance of his duties in the Employment) provided that
this provision shall not inhibit the holding (directly or through nominees) of
quoted investments as long as not more than 5% of the shares or stock of any
class of any one company shall be so held;



(b)
comply with the Company's Code of Ethics and PPL's Standards of Integrity as may
be modified from time to time.

5.    Remuneration
(a)
As remuneration for his services in the Employment the Director shall (unless
and until otherwise agreed) receive a base salary at the rate of £225,000 per
annum which shall accrue from day to day and be payable in instalments monthly,
such salary being inclusive of any fees to which the Director may be entitled as
a Director of any company in the group.



(b)
The Company shall review the Director's salary as provided for in the sub­clause
above annually and any changes consequent upon the said review shall take effect
from 1 April of the same year.



(c)
In addition to the salary referred to above the Director shall be eligible to
participate at the Company's discretion in any bonus or incentive schemes for
senior executives and/or directors that the Company may operate from time to
time subject to and in accordance with the rules of such schemes. Attachment A
outlines the provisions of the Company's Compensation Scheme. Specific details
are provided on an annual basis.



6.    Expenses


The Director shall be reimbursed such expenses as are properly and reasonably
incurred by him in the performance of his duties and are detailed in the
Company's policy on expenses from time to time. The Director shall produce such
vouchers and receipts if practical as may be required.






--------------------------------------------------------------------------------




7.    Pension


The Director shall be entitled to continue to be a member of the Electricity
Supply Pension Scheme during the employment. A contracting-out certificate is in
force in relation to the Employment.


Pensionable salary will consist of base salary and payments made under the
short-term incentive plan (annual bonus payments).


8.    Car


The Director shall be entitled to car usership benefits and private fuel
benefits in accordance with the Company's Executive User Car Scheme as published
and varied from time to time.


9.    Private Medical Insurance


The Director, his wife and dependant children up to age 21, or up to age 25 if
in full time education, shall be entitled to participate in a private medical
insurance scheme to be provided at the expense of the Company.


10.    Holidays


(a)
In addition to the usual bank and public holidays the Director shall be entitled
to 30 working days’ holiday in each Holiday Year to be taken at a time or· times
to be agreed with him by the Chief Executive of the Company. The Holiday Year
will be the twelve month period commencing from the first day of the month in
which the Director's birthday falls. Accrued but untaken holiday will lapse at
the end of the Holiday Year in which the entitlement arises and may not be
carried forward for use in the next Holiday Year unless otherwise agreed with
the Chief Executive.



(b)
Upon termination of the Employment for whatever reason the Director:



(i)
Shall be entitled to payment in lieu of accrued but untaken holiday entitlement
for the current Holiday Year; and



(ii)
may be required to repay the Company any salary received in respect of holiday
taken in excess of his proportionate holiday entitlement.



11.    Illness


(a)
Should the Director be prevented by sickness, injury or other incapacity from
properly performing his duties in the Employment he shall report the fact
directly or indirectly to the Chief Executive of the Company as soon as is
reasonably practicable.



(b)
For sickness, injury or other incapacity of seven days or less, upon his return
to work, the Director shall complete an Absence Self Certificate. For sickness,
injury or other incapacity of eight days or more the Director must obtain a
doctor's statement which he shall submit to the Company at appropriate
intervals.







--------------------------------------------------------------------------------




(c)
Provided the Director complies with sub-clauses (a) and (b) above, he shall be
entitled to receive his full basic rate of remuneration (to include any
statutory sick pay or social security benefits payable) for the first twenty six
weeks of any sickness, injury or other incapacity in any one year of employment
under this Agreement (whether such weeks are consecutive or in aggregate). For
the next twenty six week period, payment shall be at half the Director's basic
rate of remuneration for so much of the next twenty six week period as the
Director suffers sickness, injury or other-incapacity in any one year.



(d)
For any injury or illness in excess of eight days or in the case of persistent
or recurring injury or illness, the Company shall be entitled to approach the
Director's own doctor having obtained on each occasion the Director's specific
prior consent .and/or to require the Director to attend a medical examination
with a doctor nominated by the Company at the Company's expense.

12.    Confidentiality
The Director must not at any time without the previous consent in writing of the
Company, other than in the course of his duties, divulge or make known to anyone
any secrets or any technical, commercial, financial or other information of. a
confidential nature relating to the business or customers of the Group save to
the extent that such information has become a matter of public record. All
papers and documents used by the Director in the course of his Employment are
and will remain the property of the Company and must be delivered up to the
Company on termination of the Agreement. This clause operates independently of
the existence of the Agreement.
13.    Non-Solicitation
By accepting this Employment and continuing to be employed by the Company the
Director undertakes and covenants with the Company that unless otherwise agreed
and consented to by the Company, the Director shall not during this Employment
nor for a period of twelve months it has come to an end solicit, entice, procure
or endeavour to persuade any other director, officer, manager, supervisor or
senior technical or sales employee of the Company or the Group with whom the
Director shall have had personal contact or dealings during the course of his
employment to leave the employment of the Group.
14.    Summary Termination
Without prejudice to any remedy which it may have against the Director for
breach or non-performance of any of the provisions of this Agreement, the
Company may by notice in writing to the Director. forthwith determine this
Agreement if he:
(a)
becomes bankrupt or makes any composition or enters into any deed of arrangement
with his creditors; or



(b)
is prevented by law from holding the office of director; or



(c)
is guilty of;



(i)
any gross misconduct; or


(ii)
gross negligence in the performance of his duties; or


(iii)
any breach of any fundamental term of this Agreement; or






--------------------------------------------------------------------------------




(iv)
persistent neglect of his duties or persistent non-observance of any condition
of this Agreement (provided that in each case the Company shall. first have
given due written warning of such neglect or non­observance as the case may be).

15.    Change of Control
15.1    For the purposes of this clause
(a)
Relevant Event means either:

(i)
the giving of notice by the Company or the termination of the Director's
employment (other than for reason of gross misconduct or material breach of
contract on the Director's part (an "excluded reason"); or

(ii)
without a Director's express written consent, after written notice to his
Employing Company, and after a, thirty day opportunity for the Employing Company
to cure, the continuing occurrence of any of the following events:

(a)
Inconsistent Duties. A meaningful and detrimental alteration in the Director's
position or in the nature or status of his responsibilities from those in effect
immediately prior to the Change in Control;



(b)
Reduced Salary. A reduction of 5% or more by the Employing Company in either of
the following: (i) the Director's highest annual base salary rate as in effect
at any time during the 12 month period immediately preceding the date of the
Change in Control ("Base Salary") (except for a less than 10%, across-the-board
Base Salary rate reduction similarly affecting at least 95% of all Employees of
the Employing Company); or (ii) the sum of the Director's Base Salary plus
target bonus under the Employing Company’s short term bonus plan, as in effect
immediately prior to the Change in Control (except for a less than 10%,
across-the-board reduction of Base Salary plus target bonus under such short
term plan similarly affecting at least 95% of all Employees of the Employing
Company);



(c)
Pension and Compensation Plans. The failure by the Employing Company to continue
in effect any "pension plan or agreement" or "compensation plan or agreement''
in which the Director participates as of the date of the Change in Control or
the elimination of the Director's participation in any such plan (except for
across-the-board plan changes or terminations similarly. affecting at least 95%
of all Employees of the Employing Company). For purposes of this subsection (c),
a "pension plan or agreement" shall mean any written arrangement executed by an
authorized officer of the Employing Company which provides for payments upon
retirement; and a "compensation plan or agreement" shall mean any written
arrangement executed by an authorized officer of the Employing Company which
provides for periodic, non­discretionary compensatory payments to employees in
the nature of bonuses;



(d)
Relocation. A change in the Director's work location to a location more than 50
miles from the facility where the Director was located immediately prior to the
Change in Control, unless such new work location is within 50 miles from the
Director's principal place of residence at the time of the change in Control.
The acceptance, if any, by the Director by an Employing Company at a work
location which is outside the 50 mile radius set forth in this Section shall not
be a waiver





--------------------------------------------------------------------------------




of the Director's right to refuse subsequent transfer by the Employing Company
to a location which is more than 50 miles from the Director's principal place of
residence at the time of the Change in Control, and such subsequent, unconsented
transfer shall be "Relevant Event" under this Policy; or


(e)
Benefits and Perquisites. The taking of any action by the Employing Company that
would directly or indirectly materially reduce the benefits enjoyed by the
Director under the Employing Company's retirement, life insurance, medical,
health and accident, disability, deferred compensation or savings plans in which
the Director was participating immediately prior to the Change in Control, or
the failure by the Employing Company to provide the Director with the number of
paid holidays to which the Director is entitled on the basis of years of service
with the Employing Company in accordance with the Employing Company's normal
annual leave policy in effect immediately prior to the Change in Control (except
for across-the-board plan or vacation policy changes or plan terminations
similarly affecting at least 95% of all Employees of the Employing Company).

Relevant Event shall not include the Director's Death or Disability. The fact
that the Director may be eligible for Retirement shall not prevent him from
resigning for a Relevant Event provided a Relevant Event shall have occurred.
Any dispute as to whether a Relevant Event shall have occurred or been cured on
a timely basis shall be resolved by the relevant PPL Committee; provided,
however, that if any member of the relevant PPL Committee is a Director involved
in the dispute, such dispute shall be resolved by the PPL Board. Any such
resolution by the PPL Committee or the Board, as appropriate, shall be binding
on the Employing Company and the Director.
The Relevant Event occurs if the Director's employment is involuntarily
terminated by the Employing Company at any time during the 2 year; period
following a Change in Control for any reason other than for Cause or who shall
voluntarily terminate his employment with his Employment Company for a Relevant
Event at any time during the 2 year period following a Change of Control.
Notwithstanding anything to the contrary above, a Relevant Event does not occur
if the Director:
(a)
is on leave of absence as of his Termination Date, unless such Director is
capable of returning to work within 12 weeks of such leave of absence from work;

(b)
voluntarily terminates his employment with the Employing Company other than for
a Relevant Event;

(c)
has his employment terminated by the Employing Company for Cause; or

(d)
terminates from employment by reason of his Death or Disability.

(b)
Change of Control means where;



(i)
the Company comes under. the control of any person or persons acting in concert
(as those terms are defined for the time being in the City Code on Takeovers and
Mergers) not having control of the Company at the date of this letter; or



(ii)
the person or persons having the right to control, directly or indirectly, a
majority of the votes which may ordinarily be cast at general meetings of the
Company or the right to control the composition of the Board, cease to have
those rights.





--------------------------------------------------------------------------------




Change of Control does not occur unless PPL does not maintain at least 50%
equity or voting interest.
(c)
To the extent that terms used in this clause 15 are not defined elsewhere in
this Agreement, the definitions set out in clause 46 of the Electricity Supply
Pension Scheme shall apply.



15.2    If a Relevant Event occurs the Company shall


(a)
pay to the Director within 7 days of the termination of his employment a sum
equal to one and a half (1.5) times his taxable pay (as would fall to be
included in the amount shown on the annual forms P60 and P11D) received from the
Company during the twelve months immediately preceding the Change of Control;



(b)
procure that the Director's benefits under the Electricity Supply Pension Scheme
which have accrued at the date of termination of employment are augmented by
crediting him with two additional years' Pensionable Service subject to the
Director contributing 6% of his Pensionable Salary to the pension scheme and the
Company shall make such additional contributions to the Electricity Supply
Pension Scheme as are necessary to secure that augmentation and, if this is not
possible, due to Inland Revenue limits, procure the payment of such cash sum as
is of equivalent value;



(c)
procure the payment of pension benefits to the Director by the Electricity
Supply Pension Scheme on the basis of his termination of employment being caused
by reorganisation, such benefits to include the augmentation described in
15.2(b) above.

15.3
Subject to any rights accrued at the date of termination of the Director's
employment under the provisions of any pension scheme of the Company, any
payment by the Company pursuant to this clause 15 shall be made in full and
final settlement of all and any claims arising from or in connection with the
Director's employment or its termination or his office of Director and its loss
in each case in respect of the Company or the Group.

15.4
All payments to be made pursuant to this clause 15 shall be paid less any
necessary withholdings.

15.5
The Director hereby agrees that he shall not bring any claim before any court or
employment tribunal relating to his employment and/or its termination except in
so far as such claim is brought solely to enforce the provisions of this clause.
The Director agrees to enter into an agreed form of compromise agreement on or
around the date of termination of his employment to give effect to this clause.

16.    Resignation from Directorships Following Termination of Employment
Upon termination of this Employment for whatever reason the Director must
forthwith tender his resignation as a Director of any Group company without
compensation. The Director hereby irrevocably authorises the Company to appoint
some person in his name and on his behalf to sign any documents and do any
things necessary to give effect thereto, if the Director shall fail to sign or
do the same himself. The Director shall also promptly return all Company
property, equipment and documents (including all copies) to the Company.
17.    Effect of Termination of this Agreement
The expiry or termination of this Agreement howsoever arising shall not operate
to affect any of the provisions hereof which are expressed to operate or have
effect thereafter and shall not prejudice the exercise of any right to remedy of
either patty accrued beforehand.
18.    Disciplinary and Grievance Procedure




--------------------------------------------------------------------------------




If the Director is dissatisfied with any disciplinary action or has any
grievance concerning this Employment he should raise the matter with the Chief
Executive.
19.    Patents, Secrets, Processes and Improvements
(a)
Any discovery or invention or secret process or improvement in procedure made or
discovered by the Director while in the service of the company whether before or
after the date of this Agreement with or in any way affecting or relating to the
business of the Company or of any company in the Group or capable of being used
or adapted for the use therein or in connection therewith shall forthwith be
disclosed to the Company and shall belong to and be the absolute property of the
Company:



(b)
The Director shall, if and when required so to do by the Company at the expense
of the Company, apply to join with the Company in applying for letters patent or
other equivalent protection in the United Kingdom and in any part of the world
for any such discovery, invention, process or improvement as aforesaid and shall
at the expense of the Company execute and do all instruments and things
necessary for vesting the said letters patent or other equivalent protection
when obtained and all rights, title to, and interest in the same in the Company
absolutely and as sole beneficial owner or in such other person as the Company
may specify. The Director hereby irrevocably appoints the Company to be his
attorney in his name and on his behalf to execute and to do any such instrument
or thing and generally to use his name for the purpose of giving to the Company
the full benefit of the provisions of this clause but not otherwise in favour of
any third patty a certificate in writing signed by any Director or the Secretary
of the Company that any instrument or act falls within the authority hereby
conferred shall be conclusive evidence that such is the case.

20.    Health and Safety
The Company attaches great importance to the health and safety of its employees
and recognises a duty to prevent where possible personal injury by ensuring that
the design, construction, operation and maintenance of all equipment, facilities
and systems are in accordance with the Health and Safety requirements of the
Company. In order to achieve this aim the Director must ensure compliance with
all reasonable requirements of the Company in relation to the employees whom the
Director controls in order to prevent injury to themselves and others.
21.    Gratuities
The Manager must not under any circumstances either directly or indirectly
receive or accept for his own benefit any commission, rebate, discount,
gratuity, profit or other benefits from any person, company or firm having
business transactions with the Company or any Associated Company except those
gifts or benefits of a token nature and insignificant in value (such as diaries,
calendars, writing instruments and business lunches).
22.    Governing Law and Entire Agreement
(a)
This Agreement and the Employment shall be governed by and construed in
accordance with English law in all respects. The parties agree that the English
Courts and Tribunals shall have exclusive jurisdiction to determine any disputes
or claims arising under or in connection with this Agreement, the Employment or
the termination of either or both of them.

(b)
Except as otherwise expressly provided by its terms and for any detailed rules
(not being inconsistent with the express terms hereof) from time to time laid
down by the Company, this Agreement represents the entire understanding, and
supersedes any previous agreement, between the parties in relation to the
Employment.





--------------------------------------------------------------------------------




23.    Notices
Any notice to be given hereunder shall be in writing. Notice to the Director
shall be sufficiently served by being delivered personally to him or by being
sent by first class post addressed to him at his usual or last know place of
abode. Any notice if so posted shall be deemed served upon the first day
following that on which it was posted. Notice to the Company shall be
sufficiently served by being delivered to the Company Secretary at the
Registered Office of the Company.


SIGNED on behalf of the Company
 
 
by R A Symons, Chief Executive
 
/s/ R. A. Symons
in the presence of:
 
 
 
 
 
 
 
 
 
 
 
Witness signature Name
 
 
(block capitals)
 
/s/ Beverly Collins
Address
 
c/o Western Power Distribution
 
 
Avon Bank, Feeder Road, Bristol





SIGNED by the Director
 
 
P Swift
 
/s/ Philip Swift
in the presence of:
 
c/o Western Power Distribution
 
 
Avon Bank, Feeder Road, Bristol
 
 
 
 
 
 
Witness signature Name
 
 
(block capitals)
 
D. Harris
Address
 
c/o Western Power Distribution
 
 
Avon Bank, Feeder Road, Bristol







--------------------------------------------------------------------------------





Amendment to Service Agreement
Between the Company and Phil Swift
1.
The following amendments will be made to your Service Agreement dated 13 August
2013 with effect from 2 March 2016:

1.1    The following will be inserted as new paragraph (d) into clause 5
(Remuneration):
"(d)
In addition to the salary referred to above, the Director will also receive an
amount calculated at an annual rate of 30% of his salary and annual bonuses
under the Directors' Results Related Bonus Scheme payable to him by the Company
from time to time. This annual amount will accrue with effect from 3 March 2016
from day to day and be payable in instalments monthly. It will only be payable
during the Director's Employment for so long as he is not a Contributor to the
Electricity Supply Pension Scheme. It will be non­ pensionable."

1.2    Clause 7 (Pension) shall be deleted and replaced with the following:
"From 3 March 2016 the Director shall cease to be a contributing member of the
Electricity Supply Pension Scheme and shall accordingly cease to accrue
pensionable service under the Electricity Supply Pension Scheme. He shall not be
entitled to rejoin the Electricity Supply Pension Scheme as a contributing
member without the agreement of the Company. The Employment of the Director
shall cease to be contracted-out with reference to the Electricity Supply
Pension Scheme with effect from 3 March 2016. From that date the Director's
death and retirement benefits shall be provided in accordance with a letter from
the Company to the Director dated 2 March 2016."























